                       UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             SOUTHERN DIVISION

                             No. 7:19-CR-194-D-2

UNITED STATES OF AMERICA

      v.                                                ORDER TO SEAL
                                                   [DOCKET ENTRY NUMBER 125]
DIONA RICH,

                Defendant.

     Upon Motion of the Defendant,          it is hereby ORDERED that Docket

Entry Number 125 be     sealed until      such time as       the Court determines

that the aforementioned filing should be unsealed.

     so    ORDERED. This, the   -t-   day of --'J=---=J~t,J_JL.-=------' 2021.




                                                 4~~.1..~~VER III
                                                United States District Judge




      Case 7:19-cr-00194-D Document 127 Filed 06/09/21 Page 1 of 1
